 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 1 of 87 PagelD #: 312

EXHIBIT H

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 2 of 87 PagelD #: 313

 

 

EXHIBIT &
U59591551 Discord Application (“The Accused Product”)
1. Compuier The accused product discloses a computer-program product (e.g., Discord) embodied on a non-transitory storage medium

program product | (e.g., Smartphone’s memory), the computer program product (¢.g,, Discord) when executing on a wireless device (e.g.,
embodied ona — | Smartphoné) configured to enable the wireless device (e.g., Srarphone}, when located in a region, to initiate a network
non-transitory connection (e.g.,.SIP Invite) without using a network.operator's home location register that covers that region.

slorage medium,
the computer The accused product uses Intemet-or IP: network for calling. Hence, it bypasses network operator’s home location register
‘program product | as Wi-Fi or internet based calling does not require home. location register (HLR).

when executing,
on a wireless
device
comigured ‘to
enable the
wireless device,
when locaicd in
aregion, to
initiate a network,
connection
without using a
network
operator's home
location register
that covers that
region, the
computer
program product
configured tor

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 3 of 87 PagelD #: 314

EXHIBIT 8

 

 

Discard - Talk, Chat, Hang Out 15]
Friends, Communities & Genlag
Deconfank
Bln Boch Marriieey

Webbe cacy does
spay
Prog Gea beg Pubes

 

 

 

 

Se serene ne eer cnr ie at ee tet tt

 

Screenshots whee yet

 

yal en poe
inaniiariatsanen

   

renal, noe

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 4 of 87 PagelD #: 315

EXHIBIT 8

 

 

Discard Is your glace ta talk, Create a home tor your communities and fiends, whareyou-sat sfay close.
and have fun-overtest, voice, and video. Whether you'te partof'a schoo! club, a gaming-group, a
worldwide artcommunity, oc just a handful offends that vant tospend tims, Discord:makes itedsy to
falk every day and hang out ind?e'oftes,

CREATE AN (NVITE-ONLY PLACE FO TALK

+ Organized text channeis give-yau plenty of room to talk, Share-your latest cooking mishaps white:
cbordinating next week's game night, or just talk abaut your day vathout. clogging up-s qroup‘chat.

+ Volce:channels riake hanging out easy. Gizb aSeat in‘e voles chanael when you're free. Friendé.can see
you're aroundacd popiin to talk, without havijg:to call.

+ Reliable tech for staying close, Lov/latency voice and video feels like you're in the same room.

STAY CLOSE WITH TEXT, VOICE, AND VIDEO

Wave hellé overvideo, watch friends'streant their games; or gaiher up and have @ drawing:sesslon.with
serdar share,

» Turn anyimage Into your own custom emofis-and share them wlth flends.

« Share.anyihing ‘trom, 2 funny wideo to youriatest- group photos, and pin yourfavarites toremember [ater.

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 5 of 87 PagelD #: 316

EXHIBIT 8

 

 

 

 

eee PAS TESS AME

 

hups://sunnort discord con/hesen-usfarticles/L 1500278757 L--Mabile-Video-Calls

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 6 of 87 PagelD #: 317

EXHIBIT 8

 

 

‘HWITE Is 2 seseien initiation [esssien creation} process In SIP based communlcation, There are some SIP
communicatign that dges not require a session establishement (e.g, SMS over IMS.or same other form of Short

Message), but.mestof the IMS/SIP based communication (8.9, VoETE, Video, File, Transfer ete) are going on in a
session. Whanever the session needs to be established, it is done by INVITE orocess, The critieat part of this pracess is
‘INVITE at the beginning and 200 Ok atthe eng, But in reality, many olner steps ara going’on between the INVITE and
2000K and the detalied sequences of messages between INVITE and 260 OK difers depending,on what Kind of session
is to'ba established. (if you are‘not famillar with what Session means, refer to Session page)

The exanple tn this‘page-s’ the simplest farm of INVITE being used fn VoLTE, The example In this page focus only the
INVITE and its correspondiig 200 GK. itysu want to kijow the detalls of ather messages and contents. of those
messages, referto Mo VoLTE with PreConditlon.

 

htips/AMyw. sharetechnoie.convhimlAMS SIP Procedure Invite VoLTE htm

 

(a) contact a The accused product discloses contact a server (¢.z., Discord Server) to communicate with the server (e.g, Discord Server)
server 19 aver a wireless link (e.g., Wi-Fi or 4G link).
communicate

 

 

with the server

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 7 of 87 PagelD #: 318

EXHIBIT 8

 

over a wireless
link, and

 

 

 

Discord - Talk, Chat, Hang Gut ce)
Foerts, Communities & Gaming
Oscord, ine,
Ba VE Baciad feiraenling
PAV thd era

Brig Gites ition picks,

   
      

 

 

 

 

Sas
wncapesssia”

-, Veser
she acer et

  

 

  

Gast.
CA Ne

TED GA

     

POMERAT So
Wut ine

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 8 of 87 PagelD #: 319

EXHIBITS

 

 

Discord Ieyour plice to tals, Create a home for your commiunitiesand fronds, whereyor-cah stay close.
and have fun over text, volee, and video. Whether you'fa partef a-schaol club, a gaming.graup;,a
wordwide art caramuntty, or fasta band fyi of frierids thar want to spend tine; Discord makes tease to
talk every day.and hang cut mote often.

‘GREATE AN [NVITE-ONLY PLAGE'TO TALK
+Orgenkzed text. channels,give you plenty of ream to talk, Share your lateshedokiig mishaps while
coordiating next week's gamenight, or fust talksabout your dai whhiout cogging up a groupchat,
+ Voice channels make Ranging culeasy, Grab a'seat Inia yaled channel when youtts fred. Friends aise,
youlre around and pop ite talk, whhout Raving to call. . .
jt Reliable tech fonstaving closes Low latency voled-and video teols tike you're in tha. sama ragm.

STAY CLOSE WITH TEXT, Voice, AND WiDEO

«Wave hello over video, Watth friends streant thelr names, orgather-up aad havé a dtawiig sedsidn with
séreén Share,

» Torn any image Into yous own. custom emajis and share them with friends.

« Shere anything from a funoy video to’yobr latest group photos, and pin your jayorites tovemeniber (ster:

 

hitps://apps.apple.com/usfapn/discord-laik-chatehang-oit/id985 746746

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 9 of 87 PagelD #: 320

EXHIBIT 8

 

 

 

Pert ee se

 

 

 

 

 

 

 
EXHIBITS

 

 
       
 

communteation, There ara some SIP
SOMMUNMIGEION, that does. NOLrequire a Session extabsiement (e.g, oS over (45 or some other form af Short
Message}, but most of the IMS/SIP based communication (e.g, VoLTE, Video, File Transfer etc) are going onIn a
session. Whenever the session reeds to be established, it [s done by INVITE process, The'critical part af this pracess is
TINVITS' at the beginging an : OR atthe end, but in realty, many other steps are galng on between the INVITE and
2000K and the detatled sequences of messages between INVITE and Z00 OK differs dependiag.on what kind of sesslan
is to be established. (If you ara not famillar with what Sesslon means, refer to Session page)

   

The exampte In this page js the simplest form'af INVITE being used In VoLTE: The example In this page focus only'the
TAVITE ond Its eosrasponding 200 OK; If you want ta Know the details of other messages and contents of thosa
inessages, referto MOVol Te with PreCondidon.

 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 10 of 87 PagelD #: 321

 

 

 

 

 

 

 

 

 

=a Ee
CPINVITE
‘ (25100 Trying
INVITE,
{a 100 Trying
£5) 160 Rengng
(6).180 Ringing ;
2zto'ox:
(200 Ok
ACK
‘ Mafabicaamy .

 

 

hits fAvww.sharetechnote.comhtmlIMS$ SIP Procedure Invite VoL TE html

 

(b) send, over the | The accused product sends, over the wireless link (e.g., Wi-Fi or 4G link), data to the server (e.g., Discord Server) that
wireless link, defines a call request (e.g., Invite signal from caller to server).
data to the server

+

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 11 of 87 PagelD #: 322

EXHISIT &

 

 

that defines a

call request; Discord - Talk, Chat, Hang Out (te

  
  

Friend,

Dikeerd, inc,

Bin Haciiat Bh

€ebF 2 stain

‘Fees parent anm Pochaten,

 

 

 

 

a ae =

Gervanshots Diem Wed

 

Brera clergy IH

 

 

~outid 985746746

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 12 of 87 PagelD #: 323

EXHIBIT 8

 

 

 

Discord is yourplees to-talk, Creates fone for your communities.and fribnds, where'you.cah stay close
‘and havedun aver textowoice, and video, Whether you're partefa school club,.a gaming group, a
worldWideart comunity, of iust.a Handfel of frends char sant to spend ling, Discord makes ft dasy to
talk every @ay-Bad bing eutimoredties,

CREATE AN INVITE-ONLY PLAGE TO TALK

»Orgaalzed textchannels:give yolrplenty af roomie talk. Shareyour jatsst cooking mishaps white
coordinating next week's gamenight, or just talkaboutyourday without clogging up a group chat.

* Voled Channels make hanging eutasy, Grab a'seatin.a voles channel when you'te-free. Friends,canisee
you'rearounc?and pop if to talk, without having to call,

wafitilable tech tor'staying close: Low latency volce.and vider feels like you're Th the same rooms:

STAY CLOSE WITH TERT, VOICE, AND VIDEQ.

+Wave-hello overvidao; watch fiends stream thelr aamas, orgatherupand have a dfawing session witir
scien share,

» Tarvanyimage Into your own-custem emajis and share them with filends.

«Share anthing from a‘tuany video te your latest group photas, and pin your favorites toremernber Ister.

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 13 of 87 PagelD #: 324

EXHIBIT 8

 

 

 

See se

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 14 of 87 PagelD #: 325

EXHIBIT 8

 

"l shor {niflatl: st eptic SIP ba: mel in, There are some SIP
communication that dees not sequira.a session establishement (e.g, SMS over iMS or same ather farm of Shoyt
Message), but mast-of the IMS/SIP based carmmunteation (e.g, VoLTE, Video, File Transfer ete).are going on ln +
session. Wherever tha session needs fa be established, tte dase by INVITE process, ‘The critical part of thisprocess Js
*WITE' at che beginning an at the end, But in realcy, many other-steps are going on between the INVITE and
2000K and the detailed sequences of messages between INVITE and 200 OK differs depending on what kind of session
is to be éstablistied, (If you are not familar with what Session means, refer to Session page)

The sxampis in’this page Istthe.simplest farm of INVITE being used In VoLTE. The exampla-in this page focus only the
INVITE and " corresponding 200 OK, ff you want to Know the details of other messages and'contents of thase
messages, refer to MO VolTECwith PreCondition,

 

 

 

 

 

 

ca co
CipviE .
309 Tybg
EVIE
(4) 400 Trying ,
er 180 Fingnig
(1100 Ringing ;

 

 

 

| i200 OK
fh 280, 0K

 

 

 

 

MediaBueam
——————_—————

bitps:/Avww sharetechnote.com/html4hS SIP Procedure Invite VolTE. Aim!

 

wherein, tit In response to the call request (¢.g., Invite signal from caller to server), a software application (¢.g., software running at
response to the | Discord SIP proxy Server to route/manage calls) running on the server (¢.g,, Discord Server) decides on the appropriate
call request, a routing {c.g., Invite signal from,server to callee) io a 3rd party end-user (¢.¢., Other users using Discord) for that,call request
sofiware (¢.g.. Invite signal from caller to server} without using the network operator's home or visitor location register.

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 15 of 87 PagelD #: 326

 

 

 

 

 

 

 

 

EXHIBITS
application oe
running on the = ——
server decides on Peds anneaeien Out a
the appropriate Biscord, tic,
routing to a 3rd deni tetany
party end-user ——<—
for that call trig Oervh-arp Poreheses:
request without
using the
network “ ee me trite! cecuinenioemt) Le a mera meee mee
operator's home Screenshots wore ‘ied
or visitor
location register. {

Set
Es

Gai

SSL ee

Tso

 

 

  

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 16 of 87 PagelD #: 327

EXHIBIT 8

 

Discord {s your place te yalk, Createa home tor your communities and tdends, whereyeui cah stay close
and hava tun over text. voice, and video, Whether you're parbof aschoal club,.a.ga ming group,
Worldvidde artcomaiunity, or fust.a'handsol of friedids that fant to spend tine). Discord makes it-easy to
tall avery dayand hang out inérediten,

SREATE.AN INVITE-ONLY BLACE TO TALK

» Organized text.channels give you plenty of roanr to talk, Share your'latdst cocking ailshaps white
coordinating next week's gamenight, or lust tolkabout your day without cogging ups group chat,

+ Voice channels make hanging out‘easy,. Gtab a'seatln,s volte channel whan you're tree, Friends can see
youtre around and.pop {n to talk, without having te call,

+ Reliable tech for siaylng close. Low latancy voice and video feels I'ke vou'rg'in the same room.

STAY CLOSE WITH TEXT VOICE AND VIDEO

“Wave bella over- vided, watth friends streant thelr amos, orgattisr up and have e déawdng session With
acrognehare,

= Tarnany image into your own-custom emojis and‘share them with frends.

« Share anything from a funny video te your latest group photos,and plp-yaulr favorites toremember later.

 

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 17 of 87 PagelD #: 328

4

EXHIBIT &

 

 

 

eee TA oa

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 18 of 87 PagelD #: 329

EXHIBIT $

 

INVITE is-2 sogsian initiation fsesslon creation} proses In StP based communication. There are some.SIP
eommunlsahan that doesnot require a session establishement [¢.9, SMS over JMS or some other form of Shert
Message), but, most of the IMS/SIP based communication te, VoLTE; Video, File Transfer etc) ape going on,in,a
session, Whenaver the session needs to be established, infs done by INVITE process. The critical part.of this process is
“INVITE at the begiming and 200 OR at the and, Gut reality, many other steps are going on.Between the INVITE'and
Z0G0K and the detalied- sequences of messages between INVITE and 200 OK differs depending on what kind of sesslon’
Is to be established, {If you are nok familiar With what Session means, refer to Session page}

‘The example In this‘paje fs the.simplest form of INVITE being Used in VoLTE. The example tn this page focus ‘only the
INVITE and tts cérrespending 200 OK. If you Want te know the detalls of other messages and contents of these
messages, refer to MO Vol TE with PreCondittory

 

hitps:/Awww, sharetechnote,con/iimlIMS_SIP_ Procedure Invite VolTE. hin

 

3. Computer The computer program product (e.g., Discord) is downloadable (c.g., install) to the wireless device (¢.g., Smartphone).
program product

of claim 1,
wherein the

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 19 of 87 PagelD #: 330

 

        
 

 

 

 

 

 

 
  

 

 

 

 

EXHIBIT &
computer - vs ane
program product Discard - Talk, Chat, Hang Olt GE
is downloadable
to the wireless
device.
ow 4
quart e stereo
frewirtitinedy
Serra para Re GS a Se oqo ee
le.com/us/app/discord-talk-chut-lang-out/id985 746746
4, Computer The computer program product (e.g., Discord) is embedded to the wireless device (¢.g., Smartphone).
program product
of claim f,

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 20 of 87 PagelD #: 331

 

 

 

 

 

 

 

 

 

 

 

EXHIBITS
wherein the Discord - Talk, Chat, Hang Out Gi)
computer Fifends, Communities & Gaming
program product. Discord, ee
is embedded in Le Roch Ritreating
the wireless anette
device. Aiea Gectieeape Marcheprn
ae oe ™
Screenshots whom #44
Saineinogs Grew Fier saa
aft Cares, oe EMail)
2 > a
te.com/us/an p/discard-tnlk-chat-hang-oui/id985 746746
5. Computer Computer program product (e.¢., Discord) uses an application server (¢:2., Discord Server),
program product
ofclaim 1.

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 21 of 87 PagelD #: 332

EXHIBIT 3

 

Wherein the
server i8 an
application
server,

 

 

 

 

§ | Fikancis,
| Discord. Ings

 

Discort - Talk, Chat, Hang Gut wa
Communities & Gaming

divi octal Matern
widbde aed betes

 

 

“He Gras epi Pus

 

Screenshots ise wed

 

   
    
  

Se

 

Cee ed

ar a eg, eo -
hipsi//appsanple com/us/appidiscord-talk-chatehang-oul/id985 746746

   

id wae” oo?
.
ene ence
: a wo ine

oy St emaba

ae

 

Pere

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 22 of 87 PagelD #: 333

EXHIBIT &

 

Discord is your place.totalk, Create # Some’ for your communities and friends, where you-cah stay clos
and have fun over text, volce, sad video. Whether you're partefia school club, a gaming groupza
worldwide art’communkty, or juste handthl of friends that want to spend ume, Discord makes it easy td
talk every day and hang out inoje-offen,

CREATE AN INVITE-ONLY PLAGE TO TALK

+ Organized taxt channels glve you plenty of raom'te talk, Share-your latest:codking mishaps while:
coordigating next week’sgamenight, orjst telkabout your day withourejogging up-a group-chat.

» Voce. channels 7adke fanging out ezsy, Grab a'seat in.e volte clisnnel when youtre,tred, Friends car see
you'rearound-and pgp. in totals, without having to call.

+ Reliable tech forstayl ing close: Low latency-voice and video teels IIke you're. in thetsame room:

STAY CLOSE WiTH TERT, VOICE, AND'VIDEQ

«Wave heilo-over video, waféh friends Stisant tele sames, orgather up arid have a-drawing. session Wit
screan share.

» Turnany image inte your ownicustam'emais and share them with iflends.

+ Share anythlag froma funny video te your latest. group plintos,and pin-your favorites to remeniber [ater.,
=OUt/IOSS 740746

hitps:/fanps.apnle com/us/app/discored-talk-chat-han

     

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 23 of 87 PagelD #: 334

EXHIBIT 8

 

 

 

wane PA

ae

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 24 of 87 PagelD #: 335

EXHIBIT 8

 

 
 
   

c unieation, There are soma SIP
cammunicabon tit does pot require-a.session establisnement (9.g, SMS over IMS of some other farm of Short
Message), but most of the IR1S/SIP based communication (e.g, VoLTE, Video, File transfer etc} are golng on iy & .
session, Whenever the session needs to be established, it!s done by INVITE process. The critical part of this process |S
‘INVITE at the begining.and 200 OF at the end, Butin realty, many other steps.are going on between the INVITE and
20008 and the datailed sequences of messages between INVITE and 200,0K differs depending,on what Kind of session,
Is to be established. (If -you are not familar with what Session means, refer to Session page}

The example ih thls page is the simplest form of INVITE being Used in VoLTE,. The example-in;this pagd focus ofly thd
INVITE and its corresponding 200 OK, If you want te know the details of other messaged and contents of those
Moore y jth Precondition,

Messages, referto

 

 

 

 

 

 

 

 

 

 

 

 

 

G INVITE
(4p 100 Trying
t (5) 180 Ringing
180 Ringi
200 OK
« 200 OK
——BIASK.
‘ Media Birearn - »

 

 

htips//www.sharetechnote.convhinldiMS SIP Procedure Invite VoLTE.hitnil

   

 

7. Computer Computer program product {e.g., Discord) uses the wireless device (¢.g., Smartphone) uses the internet (e.g., Wi-Fi} to
program product | communicate with the sérver (c.g., Discord Server).
of claim 1,

 

 

 

wherein the

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 25 of 87 PagelD #: 336

EXHIBIT 8

 

Discord - Talk, Chat, Hang Gut my
Fiends, Conmunities & Gaming

 

wireless device
uses the internet

 

 

to communicate Discord, he,
with the server, B fusiesniieneing
: Seed b ads tiere
Jee - GPR up Pec

 

— ee

* Screenshots Sis wad

 

 

 

fps:/fapns.a | i 6446

b

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 26 of 87 PagelD #: 337

EXHIBIT 8

isco isyour place to talk, Crealé a Rosie for your communiiles.ant# idands, where.you can stay close,
and haverfun qvertext. volce, and video. Whether you're partof a school club, aga ming group, a |
worldwide. art coramunity, or Just.2 Handful of fends that wantte spend tine! Discord makes easy to

ialkevery day and hang out mérecotien,

 

(CREATE. AN INVITE-ONLY PLAGE TOTALK

+ Organized text. channels gle You plenty of room te talk. Ghare-yourlatestcacking mishaps while
coordinating next week's game night, artist takeout your day whhout clogging ups groupzhat.

» Volce-channelamiake hangligauteasy, Grab A seat Iq a voice chantel when youlye free. Frierids can ses
you're around and pop jn totatk, without faving to call.,

» Relisble tect for staying cigse: tow latency voice and'video-faets like you're inthe same room:

STAY GLOSE WITH TEXT, VOICE, AND'VIDEO

«Wave -hello over video, watth friends stteant thelr vames-orgatfier upafd have 4 diawiig session vith
screen share.

Tarn any image Into your own-custom emojis and share tham with friends.

a Share anythiag trom stungy video ta'yor Igtest group photes, and pin your favorites to remember later.

hifps://apps.apnla.com/us/apn/discord-talk-chat-hang-out/id985746746

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 27 of 87 PagelD #: 338

EXHIBIT &

 

 

 

SN at ee ais td

ae IL

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 28 of 87 PagelD #: 339

EXHIBIT &

 

9. Computer
program product
of claim 1,
wherein the
computer
program product
is configured to
receive calls at.
the wireless
device,

 

 

The computer pregram product (¢.g., Discord) is configured to receive calls (c.g, voice calls) at the wireless device (e.g.,
Smartphone).

 

Scraanshots waa ia

pilin

oe

Discord -"Talk, Chat, Hang Gut (2)

Fiend), Conmiinides & Gaming
Grow the,

$438 cation.
Erie Grune pe app Portas,

 

 

 

ae
hitps:anps anple,com/fus/a

 

ft = tte De
gageieaciocrin ” f

    
 

GioSeen
(inde gee 5 se

 

jdiscord-talkechat-hang-out/id985-

rc .
ceases |
icchenitietineeier ee

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 29 of 87 PagelD #: 340

EXHIBIT &

 

Hiscord 1s your place ta talk, Create a ome for four communities and fdends, wharé youtah.stay close.
and-have fun over text, voice, and video.‘ Whethar you're part of school ‘club, 3 gaming group,a
Horndwite art'tommuntty, orfusta handful ot fiends thatianrte spend time, “Discord males it easy to
talk every dajrand hing out indje ofés,

SOREATE AN INVITE-ONLY PLACE'TO TALK
+ Organized text channels give you plenty of room to.tatk, Share-yourlatest- cooking mishaps white:
coordinating next week's genie night, or {ust talkabout your day withour.clogaingus' group chat,

+ Volce:channels make hanging outeasy, ‘Sid atpeetin.a wolce chaniiel whan you'etred, Faentacan, $2
you're around and Nop. imte talk, vithout having to call,

» Reliable tach for.staving close. Low latency volce and video feals Ike yot're in the seme room:

STAY CLOSE WITH TEXT, VOICE... AND VIDECI

+ Wave hello aver video, wath ftlends:straani thelnesimes, orgathar ud and have 5 drawing session Vali’
screap share,

* Turn any imege into yaur owi-custom emojis and share them with fiends,

« Share anything frome funny video to your latesitigroup photes, and pin your favorites toremember later,

httns:/fapps.annle.com/us/anp/diseord-talk-chat-hang-ont/id985746746

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 30 of 87 PagelD #: 341

EXHIBIT 8

 

 

 

ee

Lares

 

 

 

 

 

 

 
 

 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 31 of 87 PagelD #: 342

EXHIBIT 8

ANVITE Is a,sessinn initlation (session creation) process in SIP based communfeation, There are some SIF .
communication that does not require 4 session establishement (e.g, SMS over IMS or some other form of Short

vr ee

Message), but,most of the.45/SiP based commumication {a.g, VolT&, Video, File Transfer ete).ere going on Ina
session. Whenever the session needs to be established, it is\done hy INVITE process, The tritleal part of this pracess is
“INVITE at the begtaning an: Ok at the end. Sut In realty, many omer sreps.are.going on between the INVITE‘and
2000K and the detailed sequences of messages between INVITE.and 200 OK differs depsnding.an what Kind of session
Ss to be.established, (1! you are Act farotlariwith what Session means,-refer'ta Session page}

 

‘The.example In this page is the simplest form of INVITE being tised In VoLTE. The example‘in this page focuy only the
TAVITE and'its corresponding 200 OK. if you want to know the details of other messages and ‘contents of those
messages, refer to MO VoLTE with PreCondition.

 

hups:/Avww.sharelechnote.com/himlAMS SIP_ Procedure Invite Vol ‘TE. htm]

 

‘li. Computer The network connection (¢.g., SIP Invite) for that call is not limited to a voice connection, but includes also the iransfer of
progeam product | any media assets, including data-, video- and audio files, web pages, and data-, video- and audio streaming.

of claim 1,
wherein the

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 32 of 87 PagelD #: 343

EXHIBIT 8

 

 

network
comection for
that calf is not
Jimited to a voice
connection, but
includes also the
transfer of any
media assets,
including data-,
video- and audio
files, web pages,
and data-, video-
and audio
streaming.

 

   
 

 

Discord = Talk, Chat, Hang Out i
Felons, tes # Gaming
Olea, ne,

A Boca telat,
wehbe da en

” Fred Corea tedep Achands,

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 33 of 87 PagelD #: 344

EXHIBIT 8

 

Discord Js your place ta talk. Create ationie for yourcomiiunities aad frends, whéretyou canisty clog’.
and have fun over text, voice, snd video. Whether you're partef'a school club, gaming group;a
Worldwide art commninity, or just a bandfal offends that want te spend ime, Discord makes itdasy té
taltevery dayrend hang outmire sttén,

CREATE.AN INVITE-ONLY PLAGE TO TALK:
= Organized text channels give you plenty of room te talkShare your fatest cooking mishaps while.
coorditiating next week's game night, or just talk‘shout your day without cogging up a group chat.
= Voice- channels thake, hanging ot easy. Grab aseal ina upicy channel when you'té Ted, Friev#a gan.sea
you're arsund.and pop in to talk, without having to cali,

wt Reliable sech'for staylny’clogey Low lateney volce-and video feefg fixe you're Inthesame room:

STAY CLODE WITH TEXT, VOICE, AND VIDEO.
» Wave helt aver vidsowwatth fiends Stream thelr osines, cAyatherupand have a drawitig session viity |
séraen share, )
» Turany- image inte your awn custom emofis and shara-them with fends,

«Share enythiig from afunny video to’your latest group photes, and pln your favartes to remember later,

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 34 of 87 PagelD #: 345

EXHIBITS

 

 

 

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document1-8 Filed 02/26/21 Page 35 of 87 PagelD #: 346

EXHIBIT &

 

12, Computer The computer program product (¢.g., Discord) is configured 10 provide messages {e.g., text message) over the internet (e.g.,
program product | Wi-Fi) from the wireless device (e.g., Smariphone) to the server (Discord Server),

of claim 1,
wherein the
computer
program product
45 configured to
provide
Messages over
the intemet, or
HTTP over the
internet
communication
from ike wireless
device to the
server,

ee ok me

Discard - Talk, Ghat, Hang Out Ga
Filends, Conruititiog &.Garing
Diererd) ine,

  

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 36 of 87 PagelD #: 347

EXHIBITS

 

Discord fs your place to talk, Crest. a homefor your communities and friends, whareyou cah stay clode,
and have fun-over text valge, and video. Whether you're.partofa school club, a gaming grovn,a
vworlayide arteommuntty, or just 2 Handful of frierids that ivant to spend Unie: Distord mnakes'it easy to
talk every dayrand fang qutimore offen,

“QREATE.AN (NVITE-ONLY PLACE TO TALK,

Organized text. channels give you-plerity of rodin te talk, Share- four latest cooking. mishaps While
coorditiating next weel’s qamenight, orjusptalh shout your day withouteloggingup.a group chat,

+ Volce:channels make hanging out easy, Graly piseat Ine yoice chantiel when yau're free. Friends can.see
yati'e around and pop jn to talk, without having td call,

i Relfable tech forstavint close-tow latency volce-and video feels Itke you're Jo the same. room.

STAY CLOSE WITH TEXT, VOICE, AND VIDEO

+ Wave belle aver video waten triends'streard thelr games, or gather us aid have a drawing seselen vitttt
screen share,

= Tem any image inte your own.custom emojis and shafe them vith fdends.

« Share anything tram afunny video to your latest groap photes,and pin yollr favorites toremeniber later.

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 37 of 87 PagelD #: 348

EXHIBIT 8B

 

 

ios

Pe Lee nad bee ty

DERE reser ae nattrmeettrer pierre adap ema aaa

hes

 

 

 

 

 

 

 
 

 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 38 of 87 PagelD #: 349

EXHIBIT 8

 

13,, Computer
program product
of claim 12,
wherein the
‘computer
program product
is configured to
receive'at the
wireless device
‘manually user-
entered data
required by the
server.

The computer program product (e,g., Discord) is configured to receive at thé wireless device {e.g., Smartphone) manually
user-entered data (e.g., Discord login details) required by the server (¢.g., Discord Server).

“ eee ean gemma SY

   

epee

Welcome back!

Were sh excited fo we you agra

Log in with QR Code

re Pe ae Lose est eatery

intps://Diseord com/signind/sianin

 

14, Computer
program product
ofclaim 1,
wherein the

 

The computer program product is configured to establish and control communication {e.g., SIP communication) between
the wireless device (e.g., Smartphone) and the server (e.g., Discord Server).

 

 

 

 
 

 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 39 of 87 PagelD #: 350

EXHIBIT 8

 

computer INVITE Is a séssjon initiation {session creatic cess In SIP based compinication. There are some SIP

progrant product communicatian that dees not require-a session establishement (e.g, SMS overIMS or some ather fora] of Short

Message), but most of the-IMS/SIP based carmmunieation (4.9, VoLTE, Video, File. Fransfarcetc) are going on ing

is configured to session. Whenever the session needs to be established, [tis done by INVITE process, The critical part of this process is

establish and ‘INVITE’ at the beginning an St the end. Bur nsealty; many other steps are'golng on between the INVITE and

control 200K and the detalled sequences of messages between INVITE.and 209 OK differs depending, on what kind of session
a Is to be established. {If you are not.famillag witirwhat Session means, refer te Sessian page} ~

communication “ . ; .

between the Ths example in tHils page‘ls'the simplest form’of INVITE being used In VoLTE: The example in this page fecus‘only the

: INVITE and Its corresponding 200 OK, if you want tecknow the details of other messages and cantents.of those
wireless device | messages, refer to MO VolTE with Precondition

and the server.

 

hting Awww, sharetechnote,comhimlIMS SIP_Procédure. Invite VoLTE html

 

3. Amethod of | The accused product discloses a method of enabling a wireless device (e.g., Smartphone), located in a region, to initiate a

enabling a, network connection (¢.g., SIP Invite) without using a network operator's home location register that covcrs that region.
wireless device,

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 40 of 87 PagelD #: 351

 

     
   
  

 

EXHIBIT &

located ina The accused product uses Internet or IP network for calling. Hence, i¢ bypasses network operator’s home location register
region, to initiate | as Wi-Fi or internet based calling does not require home location register (HLR).
a network . . .
connection —_— a
without using a eo en an ang Out
network Discord, Hie,
operator's home bindaclt Hirnetiig

Fb Bb Sh thee

 

 

 

location register
that covers that
region,
comprising the
steps of:

Frew (es dap Pacha

 

BC reotecuitoa tharmsclel yom arp yeiyh
oan iesrthe!

Gee T Le ah, See labo
whe

 

 

ts vabciy Hate tenis ents

 

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 41 of 87 PagelD #: 352

EXHIBIT 3

 

Discord ts your pikca totally. Create a‘honje for fourcommunities and ‘riends, where-you van sfay cosa
end have-fun overtext, volce, and video, Whether you're:partof-a school club, a gaming group,a
#orldywide art communityorjust-2 handful of frlerids that ani te spend time, Discord makes Haasy'to
talk every day and hang out'more often,

GREATE:AN INVITE-ONLY FLAGE TO TAL

‘Organized taxt channels give. yout plenty ofradmto talk, Share your latesteooking mishaps while
chordiiating naxt week's gamenight, dé Just telk'about your day withdut dogging. up-a group chat,

= Volce thannels dake fiangiib.cubeasy: Gras alseat ina volce:chanfiel whén you're free, Friends.can see
you're stound-and pop in tozalk, wlthout, faving. do call.

= Rellabls tech iot-staving close: Low'latency volce and video feets like you're Inthe same roam:

STAV-GLOSE’ WITH TERT VOICE. ANG VIDEO.

“Wave halle over video, watch frends stream thelroarias,. orgathetupsnd have'a drewing sedeion wit
screen share, —

» ‘Turn any image inte your own-custam emofis and share them with {dends,

= Share anything fram afumny video to’your latest group phiofos,.and pli-your favorites to remeniber tater.

 

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 42 of 87 PagelD #: 353

EXHIBIT 8

 

 

 

ate TM a se

eles

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 43 of 87 PagelD #: 354

EXHIBIT &

ca session Initiatiag (segs! 2 ss in SiP based commuptcation, There are some SIP
conimuintehoanh That dees fot require a.session establishement (ag. SMS over IMS or some other form of Short
Message), but most of the 1§$/57° based communication,[e.g, VoLTE, Video, File Transfer atc) are galng on Ina
session. Whenever the session needs to be established, It'ls done by INVTTE-process. The critlcal part of thie’process is
INVITE at the beginning and 200 OR at the,end, put im reallly, many other steps are.geing on between the INVITE and
2000K and tha detailed saquences of messages between INVETE‘and 200 OK differs depending on what kind of session
Is to beestabiished, (IF yott are not familiar with what Session meais, refer td Session page)

 

‘The example ie this page is.the stmplest form of INVITE being ted In VoITE. The example In this pagé focus only the
INVITE and.lts corresponding.200 OK, If your Want to Know the detats of other messages and contents of those
messages, refer to MO VolTE with PreContlition..

-

 

htins:fAvww:sharetechnote.com/htnl/IMS SIP Procedure Invite Val.TE.himl

 

(a) the wireless | The wireless device (c.g. Smartphone} using a module (c.g, Discord application) that is responsible for contacting’a server

device using a (e.g., Discord Server) to communicate with the server (¢.g., Discord Server) over a wireless link (c.g., Wi-Fi link), wherein,

madule tbat is the wireless device (e.g., Smartphone) includes the module (é.g., Discord application) that is implemented as software and
responsible for___| that is downloadable to the wireless device (e.2.. Smartphone).

 

 

 

 

 

 
 

 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 44 of 87 PagelD #: 355

 

 

 

EXHIBITS
contacting a = See ek hale me re RL OE A elk
serves to, Discord - Yalk, Chat, Hang Out ia
communicate Filerat4, CommeniiovacGenting
with the server Discord ln
over a wireless Wie Serkan
link, wherein the hee terns

 

 

 

= - fi Popes
wireless device te ftv vipa Pst

includes the

module that is ; _
implemented as _. . a oo. 8 -
software and that
is downloadable -

to the wireless 1 . | -
device; Ven memtiesdi Ff Hees G@okqarodtesn Kereta
? diese haces |

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 45 of 87 PagelD #: 356

EXHIBIT 2

 

Discord is your place to talk, Create abome for yourcomiiunitiesand (riends, where you can stay clog
and heve funtover text. volcepand video. Whether you're-part of a school club, a gaming group,.a
workdwige art eommunity, or fists handful of irends that wantte spand tine; Distord makes it easy te
tat dvery day and hang gut mde. otter.

CREATE AN INVIZE-ONLY PLAGE TO. TALK

+ Organized text’channals.give'you planty of radm to talk. Share your latest cooking. mishspsaviilte-
coordinating nexr week's game-night, orfusttalk about your day withoutdonging up a group-char.

+ Volcechantiels make Ranging.outezsy, Grab a'seatin’s ypice.channel when pou're tree, Friends cansea
youre around.and,pop'in to tall, without Having to call,

2 Reliable.tech for staying ciose-Low letency voice and wides feels like you're In the sama room:

STAY CLOSE WITH TERT, VOICE. AND VIDEO

+ Wave hells over Video, watch fohds stredml their'dames, ergathet up add fave a drawing. sestion vill
Seteen share.

-"Tarnvany image into yaur own-custom emojis and share them with friands:

« Share anything from a tonny vides te yor latest grou photos, and pin your favorites toremember fater.

 

 

 

 

 

 
_ EEE

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 46 of 87 PagelD #: 357

EXHIBIT 8

 

 

 

 

 

 

 

 

 
 

+

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 47 of 87 PagelD #: 358

EXHIBIT. 8

 

\ ssion Inittatlan{sessi i SS de upication, There are some SIP
communitabon thay doesnot require a session establisnement (e.g, sto over IMS or same other farm of Short
Message), but mast of the IMS/SIP based communication, (e.9, VoLTE, Video, Fle’ Transfer els) are going onina
session, Whenever the session'needs to be established, It is done by INVITE process, The critical part af this process is
‘INVITE’ at the beginning. ane 200 Of at the end, But m realty, many other steps ore going on between the INVITE and
2000K aad the detailed sequencas‘of messages between INVITE and 200.0K differs depending on‘what Kind ofsession
is to be established. (Jf you-dre‘not familtarswith what Session means, refer to’Session page)

The exampte in thia page Js the sipplest form’of INVITE being Used jn VoLTE. Theexample in this page focus only the
INVITS and its tarresponding 209 OK, tf you want to know the defalla of ether messages and contents cf those
mésgages, refer to MO VoLTE with precondition.

 

ting dAvyw.sharetechnote.convitmlIM§ SIP Procedyre Invite VoLTE. html

 

{b) the wireless | The wireless device (e/g., Smartphone) using the modute (e,g., Discord application) to send, over the wireless link {e.g., Wi-
device using the | FiJink), data to the server (e.g., Distord Server) that defines a calt request (e.g., Invite signal from calter to server},

module to send,
over the wireless

 

 

 

 

 
 

t

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 48 of 87 PagelD #: 359

 

 

EXHIBIT 8
tn datato the Discord - Talk, Chat, Hang Out =)
Fronds, Comeamities & Grning
defines a call Distoad, in,
request; #F in Sock Itrtanrking
whe thee

 

 

 

Hee Gera eed Poche,

 

 

 

*
eee
pire Dae erg Cre

 

 

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 49 of 87 PagelD #: 360

EXHIBIT &

 

Discord is'your place to tal, Create a home foryour'communities.and friends; whéreyou-sah sfdy'close
and have tiin-cver text voice, and video. Whether you're:part.of a school club,.a gaming: group, a
Worldwide art conimunlly, oc jist handful of friends that want to spend tinié! Discord makes it easy to
tak every day andhang out more oth.

‘GREATE AN INVITETONLY PLAGE TO TALK

« Organized textthannels give you plenty of room te talk, Ghare-your latest.cooking mishans while
coordigating naxtweel’s game night, orlust talk.about,yuur day without clogging up'a group chat,

« Volce channels make hanging out easy. Grab aseatin a volte channel when you'ye Tred; Filendy cansee
you're aroyn¢-and pogin te talk, without Raving to call,

7 fellable tach forstaying cise: tow latency volze-and vidéo feels Ike you're in the same room...

STAY CLOSE WHH TEXT, VOICE, ANG VIDEO

+ Wave holla over'video, watelfrienda straant Heir eanize, orgather urand hava. drawlig session wilt?
screen share,

« Turn any image inte your awn custom emofis and share them wiitr fiends.

» Share anything fram a funny video to’your latest group photos, and pin your favorites te renremiber lster..

 

 

 

 

 
 

 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 50 of 87 PagelD #: 361

EXHIBIT &

 

 

 

 

hitps//suppdért discard comfhe‘en-us/articles/I13002787571-—Mobile-Video-Calls

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 51 of 87 PagelD #: 362

‘ EXHIBIT &

 

s | ‘itlath essinn ‘ 6 sain SiPb mminfeation, There apa same SIP
qormmunication that does not require a,sesslan establishement (2,9, SMS over IMS orseme other form of Short
Message), but most of the IMS/SIP hased sommunication {e.9, VoLTE, Video, File Transfer etc) are-going on Ina
session, Whenever the sessfor'needs fo he established, fk ls done by INVITE process. ‘The critical part of this pracess is
‘INVITE! at.the beginning and 200 OF at the end, But iy realty, many other steps are going on behveen the INVITE and
2000K and the ‘detalled'sequences of messages between INVITE and 200 OK difars depending on what kind of session
Is to he. established. {IF you are not farnillay with what Session’ means, refer td Season page}

The example in this page j3.the shmplest form’ of INVITE belng Used-ig VoLTE; The exampte in this page focus only the
INVITE and{ts cdtresponding.200 OK. If you want to Know the detatlx of other massages and contents of those
massages, refer bo MO Vol TEwith Pretoridition..

 

hitns:/Anww, shoretechnote.com/iimlMS SIP Procedure invite VoL TE hon

 

(c) in response to | In response to the call request (e.g., Invite signal from caller to server), a software application (e.g., software running at
the call request, a | Discord SIP proxy Server to route/manage calls} running on the server (¢.g.,, Discord Server) deciding on the appropriate
software routing (e.g., Invite’signal from server to callee) to a 3rd party end-user (e.g., Other users using Discord) for that call request
application (e.g, Invite signal from caller to server) without using the network operator's lome.or visitor location register.

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 52 of 87 PagelD #: 363

 

 

 

 

 

     
   

  
     

 

EXHIBIT 8

running on ihe
server deciding nr St me tren mai A mat
onthe ° Discord - Talk, Chat, Hang Out ©

‘5 Tienda, Communitios &:
appropriate Biseara Exe Sanning
routing to a 3rd “ghost
party end-user See Ges ate
for that call frre Bites chen Barchases,
request without
using the
network oo. ;
uperator's home
or visifor
focation register,

 

|

 

Griogibe dint
POW. 9

 

 

 

 

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 53 of 87 PagelD #: 364

EXHIBITS

 

Discord fs your dtite to-teik, Create a ons far'your communities and tends, whiere you can stay closd
and haya fun over text. volce, and video. Whether you're part ofa sctiool! ofub, zr ganiing-group,a
Worldwide art community, or just 2 hareful of friectds-thar want to spend'time; Discard makes it pasy to
talk avery day-and lang cutmére.ctten,

OREATE AN INVITE-ONCY PLACE TO TALK.

+ Organized text channals give fou plenty of roam te tatk, Shace-your latestcagking mishaps awhile:
coordinating next week's dane dight, orfust talmabout your day without cdloggtng'up # group chat.

+ Voice channels make, hanging out easy. Grab a’seat (n a volee channel when you're free. Frigntis.can’see
you're around and popJa‘te tally, without Having to cell.

:Fellable- tech for-staying close. tow leteney'volce-and video fests like you're In the: same room.

STAY CLOSE WITH TEXT, VOICE, ANG VIDEO

» Wave hélio aver video, watth fricnds stream thelr eaities; orgather up und have a drawiiig seesion vith
scrogn share,

+ ‘Turn any image Into your own custom emajis and share them with fdends..

« Stee anything from a funny video ta-your latest group photes,and ply your favorites tevemember tater.

hitps:/anns-apple.conv/us/apn/diseord-talk-chal-hane-ontfid985748746

  

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 54 of 87 PagelD #: 365

 

EXHIBITS

 

ean —

Cae ee

 

 

 

aS

 

 

 

 
 

 

 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 55 of 87 PagelD #: 366

EXHIBIT 8

 

ANVITE is a session Initiation (session creation) process in S[P baged commuptration; There are'some SIP |
communication that doesnot feqtire 4 session establishement (e.g, 585 over IMS or some other form‘af Short
Sessage}, but.most of the IMS/SIP based communication {e.9, VoLTE, Video, Fite Transfer etc) are going on in.a
session. Whenever the session nods to be established, itis done by INVITE process, The critical part of this pracess is
‘INVITE’ at che beginning.am K.at the end, But imreality, many other steps are going on between the INVITE and
2000K and the detalfed sequences of messages between-INVITE and 200 OK differs depenting.on vihat kind of sexsion
Js to be established..(If you are not familiar With witat Session means, refer ta Seasion sage}

The.example in this page ig:the simplest form of INVITE’betng Used in VoLTE, The example in this pags focus only the
INVITE and tts cotresponding’206 OX, If you want to khow the details ef other messages and contents’ of those
thessages, refer to MO Votre with preCondition’.

 

huns#Avww.sharetechnolecomAnentIMS SEP Procedure [nvite VolTEhimil

 

23. A system The accused product discloses a system comprising a wireless device {¢.g., Smartphone) located in a region and a server
comprising a (c.g., Discord Server) for enabling the wireless device (c.g., Smariphone) to communicate with the server {¢.g., Discord

wireless device | Server) to initiate a network connection (e.g., SIP Invite) without using a network operator's home location register that
located ina

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 56 of 87 PagelD #: 367

 

EXHIBIT 8 |
region and a covers that region, wherein the server includes a software application (¢.g,, software running at Discord SIP proxy Server fo |
server for route/manage calis) that functions as a calls manager,

 

enabling the:
wireless device
io communicate
with the server to
initiate a network
connection
without using a
network
operator's hame
location register
that covers that
region, wherein
the-server
includes a
software
application that
functions as a
calls manager,
wherein:

he a we

 

  
 
 
 
 

 

Discort-Talk, Chat,Hang Out 2]:
Frands, Cominiinitien & Garing
Ditcond, iis.

FE Rock Hl
baht Ghee

Fire Gta Weave Pyctaeti,

 

 

 

 

k-chal-hang-outidO85746746

THR = gaia

RAVEN TER,

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 57 of 87 PagelD #: 368

EXHIBIT &

 

Discord is yourplace to talk. Create a home far your communities and friends, wheteyoucalstiy clogs
and have fun-overtext, voice, and video: Whether you're partof aschool club, a gaming.group,a
worldwide art community, or lust.ahandful of friends that want to-spend time: Olscord makes iteasy to
talk every day and hang outinore offen.

CREATEAN INVITE-ONLY BLACE TOTAL

+ Organized text channels giva-you plenty af roam te talk,-<Share your istest cacking mishaps white:
coordinating next week's gare night, of [usttaik‘about your'day without.cloggingup-a group-chat,

* Volcuchannals nakehangidg outedsy. Ghab a'seat ina volca-channetwhéh you're fred. Fitands censee
you're arcund and pep inte tal, without having,to call.

+ Reliable tech for staying closer Low laientiy volce and video feals Uke you're’ Tn the same room:

STAY CLOSE WITH TERT, VOICE. AND VIDEG

+ Wave hellé cver-video, watch friende’siredm their names; orgathsi paid hava a drawing session With
screen shara.

» Tarn any image inte your own.ecustam emofis and sherethem with filends.

« Share anything from a funny video to’ your latest groupphotes, and pin your favorites toversember tater.

hitns:/fapps.anple.comvus/app/diseord-talkechat-hang-oulil985 746746,

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 58 of 87 PagelD #: 369

EXHIBIT &

 

 

 

wanes PAP go

ar

=u 7

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 59 of 87 PagelD #: 370

EXHIBITS

 

INVITE Js a sessicn {ntlation (session creation} praness In SIP based communteation, There are some SIP
communication that does not requira a.session establishement (e.g, SMS over IMS or some other form of Short
Message}, but-most of the IM5/STP based communtzatfon (e.g VoLTE, Video, File Transfer etc} aregoing on In 3
session, Whenever the session'ceeds to be established, it le dane by INVITE process. The critical part of this process is
“iNVITE" at the beginning and 00 OF at the end. But in reanty, many other steps am going on between.tha INVITE and
2000K and the detallad sequences of messages between INVITE and 200 O€ differs depending ar what kind of session
1s to be established. (Jf you are sot familar with what Session means, refer te Session page}

The example In thls page [s:the, simplest form ofINVITE being used in VoLTE, The example’ It. this page focus onlthe
INVITE and its correspondiig 200. OK, if you want to Know the details of other messages and contents of thosa
messages, refer to MOCVOLIR with PreConditton.

 

 

{aj the wireless | The wireless device (e.g, Smartphone} is operable using a module (e.g., Discord application) that is responsible for
device is contacting a server (¢.g., Discord Server) to communicate with the server (¢.g., Discord Server) over a wireless link (¢.g.,
aperable using a | Wi-Fi link), whercin the wireless device (e.g. Smartphone) includes the module (e.g., Discord application) that is
module that is implemented as sofware and that is downloadable to the wireless device (c.¢., Smartphone).

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 60 of 87 PagelD #: 371

EXHIBIT 8

 

responsible for
contacting the
server to
communicate
with the server
over a wireless
link, wherein the
wireless device
includes the
module that is
implemented as
soflware and that
is downloadable:
to the wireless
device;

 

 

 

 

 

 

Discord Talk, Chat, Hang Out Gy
etlonda, Communities 2 Gening

ikeantt tack,

Fi b Sata ety
Shire di ete,

  
 

 

 

Seracnshots lesan ot

 

  
     

   
  
 
  

€
bandage
Perit

eat

  
      

@rr

ee
Sumas a
Fea gae ea i |

    
  

flee owdlig
“List oats Te Ey

    

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 61 of 87 PagelD #: 372

EXHIBIT 8

 

Discord isyour place io ‘talk, Creare a home for your communities.and friends, whereyou cah:siay close
and have fun over text, voice, and video. Whether you're partofia school club, a gaming group, 3
‘worldwide arteormmmunlty, 6¢ just a handfil ofiredds that want to-spend time; Discord makes Iteasy to
talkavery day and Rang out indré offen.

 

CREATE AN INVITE-ONLY PEACE TO TALK

+Orgatizead text channels give yoo plenty of. radmto talk, Share your latestoooking mishaps white-
coordipating next weok’s game night, of just talkaboutyourday without dogging up-a group chat,

+ Vojce;channels make hanging cut easy: Giab aaeet {n'a voles chantiel when you're free: Frienda.can sep.
you're arotind and pop'n to talk, without faving to-call.,

Reliable isch for staying close. tow'leteney voice and video tkels tke you're Inthe same rooms

STAY.CLOSE WITA TERT, VOICE, AND VICEG

+ Wave hells over video, watch friends streani thelrgsntes; or gather upand haved drawing session, with

seceeh Share,

» Turn-any Image into-your own, custom emajis and share ther with fends,

« Share gnything from 2 funny video to your latest group ‘photos, and pin your favorites to-venieniber fater:
hittns:ffa le.coniusfapn/discord-taik-chat-hang-outidd85 746746

%

     

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 62 of 87 PagelD #: 373

 

EXHIBIT 8

 

 

 

Se ee HEE aM

aL

 

hiips://supnor discord. com/hefen-us/ariieles/| 1500278757 | —Mabite-Video-Calls

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 63 of 87 PagelD #: 374

EXHIBITS

IN ig 3 saccion inti: ion creation) proves In S]P based communication, There are some SIP
“SOMMUnIcatin Ena doesnot require a session establishement {2.9,,5M5 over MS or some other form of Short
Message), but mostvof the IMS/S5]P based communication {e.g, VoLTE, Video, File Transfer etc) are golng on in a
session, Whenever the session needs to be established, it Is done by INVITE process, The ctitical part of this process iS
‘INVITE! at tha beginning and 200 OF at the end, But jn realty, many other steps are goljg on Between the INVITE and
2000K and the dataiied sequences of messages between INVITE and 200 OX differs depending on what kind of session
Is to be established, {If you are nor farniliar with what Session means, refer to\fession page)

 

The example [n this page is the:simplest form of INVITE belng Used jn VoLTE. The example in this‘page focus only’the
INVITE and its corresponding 200 OK, If you want to know the detalts of other messades,and contents of those
MO VoLTE sith PreCondtior.

messages, refer to

 

hilps:/Avww:sharelechnote.convhtmltMsS SIP Procedure Invite VoLTE tnt

 

(b) the wireless | The wireless device (¢.g., Smartphone) is operable using the module (e.g, Discord.application} to send, over the wireless
device is link (¢.g., Wi-Fi link), data to the server (¢.g,, Discord Server) that defines a call request {e.g., Invite signal from caller to
operable using server).

the module io

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 64 of 87 PagelD #: 375

EXHIBIT &

       
 

 

 

send, over the
wireless link,
data to the server
that defines a
call request;

 

 

 

 

 

7

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 65 of 87 PagelD #: 376

EXHIBIT 8

 

Discord js yourpldes to talk, Create a home for your communities andl friends, where! ‘youcah stay close.
and have fun over text, volee,-and video, Whether you're-part.of a sehoot club, a gaming,group,a
worldwide act community, orfuet a baidful of friends that wank to spendttinie, Discord makes iteasy to
tal every day and hang out mafs offéh,

REATE AN INVITE-~ONLT PLACE TO YALE

“Orgatized text channels give-gou-pienty of. room te talk-Share'your latest cocking mishaps while:
coordinating next week's game night, orlist telkabout-yourday without doaging'up-s group chat.

+ Voiced channels make, hanging.out easy. Gtalva'seat ins yoice channel whan ypu're tree. Flends dan see
youre around and pop-in totalk, without faving te cally

2 Rellable tach for staying close, Low latendy voice and video fesls like you're in the same room.

STAY CLOSE WITH TEXT, VOICE, AND VIDEO

« Wave hells dydrvideo wateli irlends‘strean thelrasinéssorgatheruptand have @ drewingaession wilt
‘screenbhare,

* Tum-any Image intoyour owr.custom emofis and share-them with tends.

« Share anything from & fungy video te your latest group photas, and pln your favorites teremember later.

hitns:/fanps.anple.confus/anp/discord-talk-chat-hang-omt/id985746746

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 66 of 87 PagelD #: 377

EXHIBITS

 

 

 

sates Tite

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 67 of 87 PagelD #: 378

EXHIBIT &

 

a session [nitiati eas ation} process in SIP mmunfcation. There ara some SIP
communicauon that dees. not require:2 session establisnement (e.g, SMS over [MS or-some other form of Short.
Message), but most-of the IMS/SIP based communication (2.9, VOLTE, Video, File Transfer etc} are. going.on in a
session. Whenever the sesslon’needs to be established, it ls done by INVITE process, ‘The critical part of this process Is.
‘INVITE’ at the beginniig-an OK at the end. Butin reality; many other steps are-going on between the INVITE and
2000K.and the detailed sequences of messages between INVITE and 200 Of differs depending an what Kind of session
Js to be established, (If you dre not faritllar with what Session means, refer te Geeeion page}

The edampte in this page is‘the simplest.form of INVITE being used Ip VoLTE, The example Jn this page focus’ only the
INVITE and its corresponding 200 OK. If you want to know the detalls of dther massages and contents of those
messages, refer to MO VoL TR awlth PreCondition:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Guinvere
oY 00 Trying
5} 1B Ringing
é (6) 180 Ringing
, 200 cK
_o}200 OK
— Ack
. Mais Rusare

hitns://waww. sharetechnote.conitmlAMS SIP Procedure Invite VoLTE htmt

 

(c} in response to | In response to the call request (¢.g., Invite signal from caller to server), the call manager software (¢.g., software running at
the call request, | Discord SP proxy Server to route/manage calls) included on the server (e.g., Discord Server) is operable to decide on the
the calls manager | appropriate routing (e.z., Invite signal from server to callee) to a 3rd party end-user (e.g, Other users using Discord) for that
sofware call request (¢.2., Invite signal from caller to server) without using the network operator's home or visitor location regisier:

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21

EXHIBIT 8

Page 68 of 87 PagelD #: 379

 

included on the

 

 

     
        

— =

 

 

 

severe Discord ~ Talk, Chat, Hang Out Ga

operable to Friends, Comeruaniee tethering

decide on the Discord, lon.

appropriate Wiis Sacatroaing

routing to a 3rd Shas Past

party end-user Fits tterstndon ects

for that call

request withoul Pena

using the no -_ = ~ ar - wee ment
network

operators home

or visitor .
location register. a SE srr | | pguwatioaiesca tcl

 

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 69 of 87 PagelD #: 380

EXHIBITS

 

Discord is your place to taik, Craate.a home far gour commitsities and frlends,whereyau cah stay closd
and have fue over text, voice: and video. Whether you're part af aschool club, = gaming group,a
Warldwideartrommunl?, or Jost a handful of triends-that Wwantto.spend time; Discord makes'it sasy'tp
talk every @ay'and Hang out mote often,

GREATEAN INVITE-ONLY PLACE TO TALK

« Organized text channels.give you pianty of room'te talk. Share your latest cookdiganishdps while
coordigating next woek's gamenight, orjust taleabout your day without clogging upa groupchat.

» Vole’. chafiriels imake hanging out easy, Gfab a:stet ina voles. channef when youtetréd. Fagndican see
you're around and, pop.di'te talk, whhouthaving-te call, .
zRellable. tech fonstavine close. Low latency voice and video feels lke you're Jo the. same roam.

STAY GLOSE SMITH TEXT, VOICE, AND'VIDEG
» Wave hello over video, watch frends Straari.ineir oames, orgattier upand hove a drawing.session with

seceen share;
= Tora any image inte your own custam-emofis.and shanedhem with tdends:
« Share anythlog fram a‘funny video to'yaur latest group photos, snd pln your favorites to remember [ater.

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 70 of 87 PagelD #: 381

EXHIBIT 8

 

 

 

PDO tra i al

eS

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 71 of 87 PagelD #: 382

EXHIBIT &

INVITE ts 5 session intiation [session lon s in. S]P based communication, There are seme SIP
communication that does not require.a session estadjishement (e.9, SMS over IMS or sonte other form of Shoyt
Message), but most of the IMS/SIP based communication fe.g, VoLte, Video, File Transfer etc) are gofng’on Ina
seasion, Whenever the’session needs to be estabtished, ir Is done by INVITE process, The critical, part of this process Is
INVITE’ at the beginning an K at the.end, Gut In.feslity, many other steps are gelng on between the INVITE and
200K and the detaifed'seqtiences of messages between INVITE and 200 OF differs dapending.on what Hind of sexslani
Is to be,establtshed, {Ifyou are‘not familar with what Session means,-refer to’ Session page}

The example in this page is:the’ simplest formyof INVITE beng used in VoLTE. The example ip this‘page focus anly the
INVITE and its cortespanding 260 OK, If you warit to Know the details of other messages and contents of those
messages, refer to MO“VolTe swith PreCandition,

 

 

  

 

 

 

 

 

 

 

 

 

 

=
‘nie
(2700 Trying
GEtVTE:
. {4} 100 Trying
dennnall 180 Ringing
OR |
200 Ox
200 Ox
BACK
« Media ues .

 

 

hitpedAvww.shareteclinote.com/itmliMs SIP_Procedure Invite, VolTE bind

 

24. A server for |The accused product discloses a server enabling a wireless device (e.g.,. Smartphone) located in a region anda server for
enabling a enabling the wireless.device to communicate with the server to initiate a network connection (¢.g., SIP Invite) without using
wireless device | a network operator's home iocation register that covers that region, wherein the server includes a soRware application (e.g.,

to communicate software-running at Discord SIP proxy Server to route/manage calls) that functions as a calls manager,

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 72 of 87 PagelD #: 383

 
   
    
   
    
   

 

 

 

 

EXHIBIT
with the server to ove i anne ew gn pe Lape m mamemimnann setmpoannme ws nme’
initiate anetwork Disord -Talk, Chat, Hang Out is3
connection Finds, Ghanninines & tharitig
wiihout using a Tiscend, tas,
network es bec
operators home eee eee
location register, Fae SrtriSretincnres
wherein the
server includes a
software ws nen denne eee cin mihi 2

application that
functions as a

 

 

   
  
 

   
  

 
  
  
  
 
  

 

  

calls manager, f Pr ” sii Gusrremt’ Seca
wre ag aac a fewer,
wherein: ORC ORETTERIS | CORR eT UeEe

Hitwutomiiiaran |

Bar 3 re

 

ee
a ee!

  
   
 
  

a

 

ES

Ae Fe eh

cate

 
 

 

ee

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 73 of 87 PagelD #: 384

EXHIBIT 8

 

Discord (s your placa totaik. Create a hetie far your comniunities ant trends, whereyou can'stey clos
aan! have fun overtext voce, snd video. Whether you're partof's schoal.club, a gaming group,a
Sorldwide arteommunit?, or just.c banat of friends that want to spendin, Discord makes easy Te
talk avery day. and Hang outmore often,

JGREATE-AN INVITE-ONLY PLACE TO-TALK

-+ Organized text‘channels. give you'ptenty of raomae talk, Shara yourtatest cooking mishaps while,
coordinating nextweek's game night, orjust.talkaboutyour-dapsyithoutelogaing up-a group chat.

+ Volduthannels dake hanging out easy. Grab gseat.in’a valor chahnet when you're ide. Friends caysee
you're atound and pap tn to talk, whhout having to call,

» Reflable tech for-staying’elasay Low latency volce-and video feels like you're In the same room.

STAY CLOSE WITH TERT VOICE, AND ViDEG |
+ Wave hella aver video, watth frends streani.thalr names, orgather pand have a drawing session wilt

screen share.
«Tum anyimaga inte yaur own custam emajis and share them with fdends..
« Share anything froma funny video to your latest group photos, and pln your favaritas toremembey later.

hitos-/fanps.apnle.com/us/app/discord-talk-chat-hans-out/id985 746746

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 74 of 87 PagelD #: 385

EXHIBIT 8

 

 

15

 

 

bttps://sunport discord com/heven-us/articles/L1500278757 L--Mahile-Video-Calls

   

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 75 of 87 PagelD #: 386

EXHIBIT $

INVITE is a-session initiation (session creation} process in SIE sp communleation, There are some SIP
communicabon that dees.not require 2 session estabhshement (e.g, sMa.over iMS or some other form of Short
Message), but mast of the IhS/SIP based communication {e.9, VoLTE, Video, File Transfer etc} are going on In =
session. Whenever the session needs to be established, It is done-by-INVETE process, The critical part of this process is
INVITE! af ine beginning and: Dating end, But in cedity, Many-olver steps are gding on between the INVITE and
200K. and the detailed sequences of messages between INVETE and 200 OK differs depending on what,kind of session
ts te be established, (If you are not.famitiar with what Session means, refer to‘Seagion pace)

 

“The example In‘ this page js-the simplest form of [NVITE being Used jn VoLTE, The example jn this page focus only the
INVITE ang Its cofrespandirig.200 OK, If you want to Know the detalls of other messaged and contents ef those
messages, Yeferto MO VoLTE with PreCondition,

 

tins: /Avww. sharetechnale.com/hinlIMS SIP Procedure Invite VolTE html

 

(a) ihe wireless | The wireless device (¢.g., Smartphone) is operable using a module (e.g., Discord application) that is responsible for
device is contacting a server (e.g., Discord Server) to communicate with the server (e.g., Discord Server) over a wireless link (e.g.,
operable using a | Wi-Fi link), wherein the wireless device (¢.¢., Smartphone) includes the module {e.g., Discord application} that is
module that is implementéd as software and that is downloadable to thé wireless device (¢.2.. Smartphone).

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 76 of 87 PagelD #: 387

 

 

link, wherein the
wireless device
includes the
module that is
implemented as
sefiware ‘and that
is downloadable
to the wireless
devices

 

Screenshots graye iat

 

 

cre creer eee

EXHIBITS

responsible for a
contacting the cm ~~ Ta sie ee wm ne eee sn
server to 6 Discord + Talk; Chat, Hang Qui a

. Foods, Conadiier 2 Genting
communicate Disord, bic,
with the server ADH BaRE etoy
over a wireless sthte sidlalier,

 

Free herehntoe Porte,

ae ee te aera frente mera --

 

 

 

   

     
   
 

 

J itakasitaiyngs Sen) ATES
AAS Mer inion et

attire Si

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 77 of 87 PagelD #: 388

EXHIBIT &

 

 

 

Discord is yourplece'to talk, Create a ‘home for our communttlesantt friénds, whareryouxan stay close
end fave fun-over-textvaloe, end video, Whether you're partof'a school club, a gaming group,a
Worldwite art community, or jost atiandfuLof frterids that want to spend:time, Discord makes it easy to
talk every day‘and tiang out more offen.

‘(CREATE.AN INVITE-ONLY PLAGE'TO TALK,

+ Oigantzedttext channels cive-yourplenty of rodm to talke Share your lataatcookina- mishaps while
coordigating next week's gamenight, oz just relkcabout your'day withoutxlogalng up a group ‘chat,

+ Voice channels make hanging-auleasy, Grad B'seat fn.a voles channel when you're free, Friends can see
you're around and pep into talk, without having te call,

» Reliable tech forstaying close. Low latency volce aod video feels like you're In the same-room:,

STAT GLOSE WITH TEXT, VOICE, AND VIDEO.

», Wave halle avervideo, wateh frends stream thelr aaites, orgathér up and have a drawing session wilt
atreen'share,

» Taunt any image Into your own custom emolts and shane-them with fends.

+ Shere anything froma funty video to your latest group photas, dnd pin your favorites to.remember fater.

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 78 of 87 PagelD #: 389

EXHIBIT &

 

 

SOS

ae pi ee

 

 

ae

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 79 of 87 PagelD #: 390

EXHISIT &

ANVITG Js. seseion Initiation (session greation] process Jn, S]P.baged communication, There arg some SIP
communication that does pt require a session estaolishement (e.g, SMS over IMS or some other form of Short.
Message), but most of the IM5/SIP based communication {2.9, VoLTE, Video, Fite Transfer etc) are going on ina
session, Whenever the session needs to be established, It is done by INVITE process. The critical part of this process Is
‘INVITE’ atthe beginaing-and 200 OR at the end, Bur im fealty, many ether steps are going on between the INVITS and
2000K and the detalled,sequences of messages between INVITE and 200 OK differs depending.on what kind of session
is to be established, (If you, dre net familar with what Seasicn means, refer ta Sesston page}

 

The example In this page fs'the.slmplest form of INVITE being used in VoLTE: The example in this page focus onfy the
INVITE and its corresponding 200 OK. If you wank te know the details af other messages and contents of those
messages, refer to MO VoLTE-with Prétondition,

 

 

(by the wiseless | The wireless device {e.g., Smartphone) is operable using ihé module (2.g., Discord application) to send, over the wireless

device is link (e.g., Wi-Fi link), data to the server (¢.g., Discord Server) that defines a call request (¢.g., Invite signal from caller 40
operable using =| server).
the module. to

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 80 of 87 PagelD #: 391

 

 

 

 

 

EXHIBIT
send, over ihe = ——— — —
wirele link, Discord - Talk, Chat, Hang Out Ge
the server Frcs, Gommuntiias & Geming
data to the server t ne,
that defines a ialonacesuen
call request; auinb ene pine
Hew Gta eare Porches

 

2 ret ee et ae et

Screenshots when bed

 

 

“3 T _ " . % 2 i “

i L va oD a . ,
as | TR RGU RER demerit |} Gaadttasiirs = cus
Nema thpnesui fica Gretomttednei scone

SNe Ga nT IagE ee a

 

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 81 of 87 PagelD #: 392

EXHIBIT 8

 

Discord ts your place to talk, Creates home for yourcdmmiuniiies and tribnds, whareyou ran stay close
pnd have fun over text voice, and video, Whether you're part dffa-schoal.ciub, agaming group.a
worldvilde art community, or Jost ¢ handful of (lends thar Want to spend'tine; ‘Discord makes teasy to
falk every day‘and hang out more olteri.

CREATE AN INVITE-~ONLY PLACE TO TAL

» Organized text channels. give you'pienty af room te talk Shara your latest cooking mishapswhile
coorditiafing gext week's game night, orjust tal about yourday withoutsogging una group chat.

+ Yolca.channels rake hanging ouleasy, Grab seal in.a volo channel when you're-tres, Friends canisee:
you're around and pap into talk, without having to call,

« Refiable tech for'staying close. Low latency voice and vides feels tike you're In the same room

STAY CLOSE WITH TEXT, VOICE, AND VIDEO |
» Wave helio over video, watch frends sian fhelrpames, ongatherupand have 4 drewing.session iti

secabi share,
* Tarnvany image inte your yn-custom emojis and share thera with {flends,
* Share anything from,a funny video to’ your-tatest groupsphiotes, and pin your favorites toremertiber fater.

https //apps anple.com/nsfanp/discord-talkschat-hang-outid985 746746

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 82 of 87 PagelD #: 393

EXHIBIT &

 

 

TOS nom

 

dente TH boa >

 

hitps://suppart. discord, convhc/en-us/nrticles/1 1500278757 1--Mohile-Video-Calls

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 83 of 87 PagelD #: 394

EXHIBIT 8

 

TNYITE Js a session Iniflation (session creation} proses in. SIP based communication, Thers are some SIF
communication that does not requirs 2 session establishament (2.9, SMS aver IMS or some. otiter form of Short
Message), but most of the IMS/SIP bared communication (e.g, VoLTE, Video, File Transfer ete) are gelng:on Ina

session, Whenever the sessinrneeds to be established, it ls done by INVITE-process, The critical part of this process Is
ae at the beginning and Rat the end, But i realty, many other steps ara going on between the INVITE and
2000K a

iid the detalfed sequences of messages between INVITE and 200 OK differs depending on what kind of session
1s te be established, (If you are not familar with what Sesslon'means, refer te Session page)”

‘The exampte in this pages the simplest form of INVITE being used In VOLTE, The example in this page focus only the.
INVITE and'lts corresponding 200 OK, If you want to know the detalis of other messages and contents of these
Jnessages; refer to MO VolTE with Precondition,

 

 

 

 

 

 

 

 

 

 

 

 

ea co
CpINVITE:
é (2) 100 Tryin iF
Ea NVETE
é {4} 400 Tying
' 2-5) 180 Ringng
180 Ringi
.__ 200K
(8) 200 OK’ "
—BIAK
« Maria Bream

 

 

 

htlns/Avww.sharelechnote.com/itml/iMS SIP Procedure layjie, VoLTE. him)

 

(c} in.response to | In response to the call request (e.g., Invite signal from caller to server), the call manager software (e.g., software running at
the call request, | Discord’ SiP proxy Server to route/manage calls) included on the server (¢.g., Discord Server) is operable to decide on the
the calls manager | appropriate routing (¢.g., Invite signal from server to callee) to a 3rd party end-user (¢.g., Other ugers using Discord) for that
sofware call request (e:e., Invite signal from caller to server} without using the network operator's home or visitor location register.

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21

EXHIBIT 8

Page 84 of 87 PagelD #: 395

 

 

ineluded on the
server is
operable to
decide on the
appropriate
routing to a.3rd
party end-user
for that call
request without
using that
network
operalor's home.
or visitor

location register.

 

 

 

 

: Discord ~Talk, Chat, Hang Out ina

 

 

Fenda, Communities 2 Ganiig
Bigger fe,
ahh dan hina’
five Ctieee teane Petchanes,
Screenshots wm ide
resets ‘ied Vf.
| “Sat : Hh | Gamihetertid nimi Sree DME TE i
Hiatt Sree anions

 

   
  

 

itns:/anps.appte.comusvanp/discord-talkachat-hane-oul/id08s 746746 °

a b

ute er em onl

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 85 of 87 PagelD #: 396

EXHIBIT &

 

Discord is yourplace to talk, Creata.e’bome for your comniinities and idends, where you cah stay close.
and have fun over text volte, end video. ‘Whether you're part-of a school club, = gaming group,
Worldvdde art. community, orjesta handfil of fierids thar want tespend time, Discord makes it easy td
talk every day-and Hang out nye often.

CREATE AN INVITE-ONLY PLACE TO Tach,

+ Organized text channeis give you plemy ¢F roonrin talk, Share-your fateat cooking mishaps while
‘coordinating next week's gdmecight, or just talk.abaut your day vathout-clogging up-a group chat.

+ Volce channels make. fianging out easy. Giab aseat-in a yolcd channel whén you're free. Frlends.can'see.
you're around and.popin te tatk, without having,.te call.

= Reliable tech for staylnc close Low tatency voice and video feels like you're ip the same room;

STAY CLOSE WITH TERT, VOICE. AND VIDES
+ Wave held dver video, watch frends Stream their gaits, orgather up"and have & drawing.sdssion with
Screen shale,
» Tum.zay Image inte your avn custom emajis and.share-them with friends,
« Share anything from afunny video te your latest cmupphotos,.and pin your favorites tayemember fater:

hiips:/anps apnle.com/us/apn/discord-tatk-chat-hang-onlfid985 746746

   

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 86 of 87 PagelD #: 397

EXHIBIT &

 

 

ios

fas

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-8 Filed 02/26/21 Page 87 of 87 PagelD #: 398

EXHIBIT 3

 

IHVITE is_a session initiation {session creation} process Jo S' re nication, There are some SIP
communicaben that doas not require a session establishement (eqy."aM5 over IMS or some, ather form of Short

Message), but mast of the IM5/SIP*based communication (e.g, VoLTE, Video, File Transfer ete) aregoing on ina
session, Whenever the sesslon‘needs fo be established, itis done’by INVITE process, The eritical part of this’process Is
‘INVITE’ at the Beginning and 200 Ofat the end, Gut m fealty, meny omer steps ore going an between the INVITE and
2000K and tha detailed sequences of messages between INVITE and 200 OK ‘differs depending.on what Kind of sesafon
Is to be,estabiished, (IF you-are not faraillar with what Session means, refer te’ Session page)

The example In this page isithe slmplest.form of INVITE belng Used‘in VoLTE. The example fy this page focus only the
INVITE.and its cotresponding 200 OK. If you wart te know the details of other messages and contents of those
fiessages, refer to MO-VoLTE with PreCdndition,,

 

htlps:/Awww,sharetechnole.convhenlIMs S1P_ Procedure Invite VolTE tral

 

 

 

 

 
